Citation Nr: 1427944	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-23 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Senior Counsel


INTRODUCTION

The Veteran had active military service from January 2004 to September 2005.  His awards and decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified before the Board at a hearing held in April 2013.

In a June 13, 2013 decision, the Board denied service connection for an acquired psychiatric disorder.  The Board also denied entitlement to initial ratings in excess of 20 and 10 percent for, respectively, radiculopathy of the right and left lower extremities.  The Veteran appealed the June 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court), and in a December 2013 Order, the Court granted a Partial Joint Motion for Remand filed by the parties and vacated that portion of the June 2013 decision concerning service connection for an acquired psychiatric disability.  The Court dismissed the appeal as to the increased initial rating matters.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion filed by the parties determined that although the Board did address the adequacy of a July 2010 VA examination report with respect to whether the Veteran had PTSD, the Board did not address the adequacy of that examination report as to the presence of an adjustment disorder; the parties to the Joint Motion indicated that certain evidence in the record established that the Veteran appeared to have had an adjustment disorder at some point.

Under the circumstances, the Board finds that another VA examination is necessary prior to again adjudicating the claim remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to the claim on appeal.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain and associate with the claims file any medical records identified by the Veteran which have not been secured previously.

2.  Thereafter, the AOJ should arrange for a VA examination of the Veteran by a psychiatrist to determine the nature and etiology of any current psychiatric disorders.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report a multi-axial diagnosis, identifying all current psychiatric disorders.  With respect to the Veteran's claimed PTSD, a diagnosis of PTSD should be made or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  

With respect to an adjustment disorder or adjustment reaction, the examiner is requested to indicate whether the Veteran currently has such a disorder.  If the examiner determines that the Veteran does have an adjustment disorder or reaction, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.  If the examiner determines that the Veteran does not currently have an adjustment disorder or reaction, the examiner is requested to offer an opinion as to whether the adjustment disorder or reaction the Veteran was diagnosed with by his treating clinicians (see the Vet Center records for September 2007, and the VA treatment records for June 25, 2009, September 29, 2009, April 1, 2010 and October 20, 2010) at least as likely as not was etiologically related to service. 

With respect to any psychiatric disorder identified, other than PTSD or an adjustment disorder/reaction, the examiner should offer an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service.

The rationale for all opinions expressed should be explained.  The claims file must be made available to and reviewed by the psychiatrist.  The examination report is to reflect that a review of the claims file was made.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the AOJ must issue a supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

